Citation Nr: 1503811	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  18-19 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from October 1956 to October 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2006 and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana.

The Board denied the Veteran's claim in a September 2013 decision.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims which, in a September 2014 Order, granted a Joint Motion for Remand, which vacated the September 2013 Board decision and remanded the appeal for further consideration.  The Veteran's claim is once again before the Board.


FINDING OF FACT

The Veteran has been diagnosed with an eye disability that is etiologically related to his period of active service.


CONCLUSION OF LAW

An eye disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  See also Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  The Veteran claims service connection for an eye disability incurred after suffering chemical burns from being sprayed with a fire extinguisher.

In December 2014, the Veteran, through his attorney, submitted a private medical opinion which states, in pertinent part, "it is just as likely as not that [the Veteran's] ocular chemical burn while in service caused his current eye disability."  This opinion was rendered following a review of the Veteran's claims folder and medical history and also relies on references to relevant medical literature.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence. Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

In light of the positive private medical opinion, and resolving all doubt in favor of the Veteran, the Board finds that service connection for an eye disability is warranted.






							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for an eye disability is granted.




____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


